      Case 2:20-cv-01652-KJM-KJN Document 9 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                         No. 2: 20-cv-1652 KJN P
12                              Plaintiff,
13              v.                                          ORDER
14    GOVERNOR NEWSOM, et al.,
15                              Defendants.
16

17          Plaintiff is proceeding without counsel with a civil rights action pursuant to 42 U.S.C.

18   § 1983. On September 25, 2020, the undersigned issued an order finding that plaintiff was

19   obligated to pay the filing fee of $350.00 for this action. (ECF No. 7.) This order directed the

20   Director of the California Department of Corrections and Rehabilitation to send the Clerk of the

21   Court the initial filing partial filing fee and thereafter payments from plaintiff’s prison trust

22   account.

23          However, plaintiff is not obligated to pay the filing fee because he is a civil detainee and

24   not a state prisoner. Therefore, the September 25, 2020 order was issued in error.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.       The September 25, 2020 order finding that plaintiff is obligated to pay the filing fee is

27                   vacated;

28   ////
                                                           1
     Case 2:20-cv-01652-KJM-KJN Document 9 Filed 09/30/20 Page 2 of 2

 1         2. The Clerk of the Court is directed to serve this order on the Director, California

 2             Department of Corrections and Rehabilitation, 1515 S Street, Sacramento, CA, 95814;

 3         3. The Clerk of the Court is directed to serve a copy of this order on the Financial

 4             Department of the court.

 5   Dated: September 29, 2020

 6

 7

 8
     Hill1652.vac
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
